Title: From George Washington to Alexander Spotswood, 15 July 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 15th July 1798

Your favour of the 6th inst. has been duly received, but it came to hand when I was so much engaged, as not to be able to give it an earlier answer.
With respect to the land which Mr Short was authorised to purchase for me, I have nothing to add, save a wish that he would get it as much under the price limited, as he can; for I have been disappointed in the receipt of money where I thought no disappointment could have happened. But will, notwithstanding, honour any draught of Mr Short’s that is made comformably to my former letters.
As the business committed to Mr Feild, went no further (if I recollect rightly) than to make preparatory enquiries, nothing further need be said on that head, until his report is received.
But from your acct of Colonel Marshall’s inactivity—corroborated by his silence—it seems indispensible that the situation of my lands on Rough Creek should be looked into without delay, and if Mr Short would be so obliging as to do this, and would pay, or give me advice of what taxes are due upon those lands, it would in title him to my best thanks; which should be rendered with a refund of any expence he may incur in the business—the moment it is made known to me. The family here, are much as usual, and unite with me in best regards for you, Mrs Spotswood & all with you. With very great esteem I remain Dear Sir Your Affecte Hble Servt

Go: Washington


P.S. I have written a Letter to Mr Short, and placed it under cover with this, for you to read, seal, & deliver—or to forward as the case may be. Yrs &ca.


